Tilson, Judge:
The two appeals to reappraisement listed above involve the proper dutiable value of certain imported poultry netting, entered at the port of New Orleans.
At the trial of the case counsel for the plaintiff moved that the appraisements be set aside as null and void ab initio upon the ground that there had been no legal designation and examination of the merchandise in accordance with the mandatory provisions of section 499 of the act of 1930. In support of this motion counsel relies upon the official record and United States v. Stauffer Eshleman, Reap. Dec. 5732.
From an examination of the record before me, I am satisfied that the facts herein bring this case squarely within the ruling in the Stauffer case, supra, following which and the authorities therein cited, I hold the appraisements in these two appeals to be null and void ab initio.
Judgment will be rendered accordingly.